Fourth Court of Appeals
                               San Antonio, Texas
                                     October 3, 2016

                                  No. 04-16-00344-CV

                      IN THE INTEREST OF A.A.T., A CHILD,

              From the 63rd Judicial District Court, Val Verde County, Texas
                                 Trial Court No. 31,313
                     Honorable Enrique Fernandez, Judge Presiding


                                     ORDER
       Appellee's motion for extension of time to file brief is hereby GRANTED. Time is
extended to October 18, 2016. No further extensions will be allowed.




                                                _________________________________
                                                Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of October, 2016.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court